Title: To George Washington from James Iredell and John Lowell, 15 June 1795
From: 
To: 


            
              Sir
              Boston June 15th 1795
            
            We do ourselves the honour to inclose you a copy of an application made to the Circuit Court of the United States, for this District by Oliver Hartshorn Deputy Sheriff and under keeper of the gaol in Boston in order that you may be pleased if you think proper to lay the same before the Congress of the United States. The matter is obviously of great public moment, and is of such a nature as to require no observations of our own. We have the honour to be With the greatest respect Sir, Your Most obedient and Most faithful Servants
            
              Ja. IredellJ. Lowell
            
          